Name: 97/746/EC: Council Decision of 7 October 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 May 1997 to 30 April 2001
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa;  fisheries
 Date Published: 1997-11-05

 Avis juridique important|31997D074697/746/EC: Council Decision of 7 October 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 May 1997 to 30 April 2001 Official Journal L 302 , 05/11/1997 P. 0001 - 0002COUNCIL DECISION of 7 October 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 May 1997 to 30 April 2001 (97/746/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (1), and in particular Article 17 thereof,Having regard to the proposal from the Commission,Whereas the Community and the Republic of Senegal conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol;Whereas, as a result of these negotiations, a new Protocol was initialled on 26 March 1997;Whereas the Protocol enables Community vessels to fish in the waters under the sovereignty or jurisdiction of Senegal for the period from 1 May 1997 to 30 April 2001;Whereas the new Protocol must come into force as soon as possible to enable Community vessels to resume fishing; whereas both parties therefore initialled an Agreement in the form of an Exchange of Letters, temporarily applying the Protocol from 1 May 1997; whereas the Agreement in the form of an Exchange of Letters needs to be concluded, subject to a final decision pursuant to Article 43 of the Treaty;Whereas the formula for apportioning trawler and tuna fishing opportunities between the Member States should be established, on the basis of the traditional allocation under the fisheries agreement;Whereas point C of Annex 1 requires Community shipowners to land tuna catches in Senegal at their own expense; whereas this requirement needs to be clarified by setting a formula for apportioning direct landings by freezer tuna seiners,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing rights and financial compensation provided for by the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 May 1997 to 30 April 2001 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and the Protocol are attached to this Decision.Article 2The trawler and tuna fishing rights laid down in Article 1 of the Protocol shall be apportioned between the Member States as follows:>TABLE>Article 3The percentage of the catch that the owners of Community tuna seiners are required to land direct in accordance with point C of Annex I appearing in the Annex to the Protocol to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 May 1997 to 30 April 2001 shall be apportioned as follows:- vessels flying the French flag: 44 %,- vessels flying the Spanish flag: 56 %.Article 4The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Luxembourg, 7 October 1997.For the CouncilThe PresidentJ.-C. JUNCKER(1) OJ L 226, 29. 8. 1980, p. 17.